Exhibit 10.1

AMENDMENT NUMBER TEN TO CREDIT AGREEMENT AND WAIVER

This AMENDMENT NUMBER TEN TO CREDIT AGREEMENT AND WAIVER (this “Amendment”) is
entered into as of August 6, 2007, by the lenders identified on the signature
pages hereof (the “Lenders”), WELLS FARGO FOOTHILL, INC., a California
corporation, as the arranger and administrative agent for the Lenders (in such
capacity, together with its successors and assigns, if any, in such capacity,
“Agent”; and together with the Lenders, the “Lender Group”), BUCA, INC., a
Minnesota corporation (“Parent”), and each of Parent’s Subsidiaries identified
on the signature pages hereof (such Subsidiaries, together with Parent, are
referred to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), with reference to the
following:

WHEREAS, Borrowers and the Lender Group are parties to that certain Credit
Agreement, dated as of November 15, 2004 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, Borrowers has advised the Lender Group that Borrowers have failed to
comply with Section 6.16(a)(i) of the Credit Agreement by permitting EBITDA as
of the last day of the 12 month period ending July 1, 2007 to be less than
$8,500,000 (the “Designated Event of Default”);

WHEREAS, Borrowers have requested that the Lender Group agree to certain
amendments to the Credit Agreement, as set forth herein; and

WHEREAS, upon the terms and conditions set forth herein, the Lender Group is
willing to accommodate Borrowers’ requests.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement, as amended
hereby.

 

2. Amendment to Credit Agreement. Section 6.16(a)(i) of the Credit Agreement is
hereby amended by replacing the reference to “$9,600,000” contained in the third
row of the table contained therein with “$7,500,000”.

 

3.

Waiver of Designated Events of Default. Subject to the satisfaction by Borrowers
of the conditions precedent set forth in Section 4 herein, and anything in the
Credit Agreement to the contrary notwithstanding, the Lender Group hereby waives
the Designated Event of Default; provided, however, nothing herein shall be
deemed a waiver with respect to any other future failure of Borrowers to comply
fully with any provision of the Credit Agreement or any other provision of any
Loan Document. This waiver shall be effective only for the Designated Event of
Default, and in no event shall this waiver be deemed to be a waiver of
enforcement of any of the Lender Group’s rights with respect to any other
Defaults or Events of Default now existing or hereafter arising. Nothing
contained in this Amendment nor any communications between any Borrower and any
member of the



--------------------------------------------------------------------------------

 

Lender Group shall be a waiver of any rights or remedies any member of the
Lender Group has or may have against Borrowers, except as specifically provided
herein. Except as specifically provided herein, each member of the Lender Group
hereby reserves and preserves all of its rights and remedies against Borrowers
under the Credit Agreement and the other Loan Documents.

 

4. Conditions Precedent to Amendment. The satisfaction of each of the following
shall constitute conditions precedent to the effectiveness of this Amendment and
each and every provision hereof:

 

  (a) Agent shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect.

 

  (b) Agent shall have received a reaffirmation and consent substantially in the
form attached hereto as Exhibit A, duly executed and delivered by each
Guarantor.

 

  (c) Borrowers shall have paid to Agent, for WFF’s sole and separate account,
an amendment fee of $50,000 (the “Tenth Amendment Fee”), which Tenth Amendment
Fee shall be fully earned (and non-refundable) and paid in full by charging such
fee to Borrowers’ Loan Account on the date hereof.

 

  (d) After giving effect to this Amendment, the representations and warranties
herein and in the Credit Agreement, as amended hereby, and the other Loan
Documents shall be true and correct in all material respects on and as of the
date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date).

 

  (e) After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing on the date hereof, nor shall result from
the consummation of the transactions contemplated herein.

 

  (f) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force as of the date
hereof by any Governmental Authority against any Borrower, any Guarantor, Agent,
or any Lender.

 

5.

Release. Each Borrower hereby waives, releases, remises and forever discharges
each member of the Lender Group, each of their respective Affiliates, and each
of their respective officers, directors, employees, and agents (collectively,
the “Releasees”), from any and all claims, demands, obligations, liabilities,
causes of action, damages, losses, costs and expenses of any kind or character,
known or unknown, past or present, liquidated or unliquidated, suspected or
unsuspected, which any Borrower ever had from the beginning of the world, or now
has against any such Releasee which relates, directly or indirectly, to the
Credit Agreement or any other Loan Document, or to any acts or omissions of any
such Releasee with respect to the Credit Agreement or any other Loan Document,
or to the lender-borrower relationship evidenced by the Loan Documents. As to
each and every claim released hereunder, each Borrower hereby represents that it
has



--------------------------------------------------------------------------------

 

received the advice of legal counsel with regard to the releases contained
herein, and having been so advised, each Borrower specifically waives the
benefit of the provisions of Section 1542 of the Civil Code of California which
provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

As to each and every claim released hereunder, each Borrower also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of New York), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.

 

6. Costs and Expenses. Borrowers agree to pay all reasonable out-of-pocket costs
and expenses of each member of the Lender Group (including, without limitation,
the reasonable fees and disbursements of outside counsel to each member of the
Lender Group) in connection with the preparation, execution and delivery of this
Amendment and all agreements and documents executed in connection herewith and
the review of all documents incidental thereto.

 

7. Representations and Warranties. Each Borrower represents and warrants to the
Lender Group that (a) the execution, delivery, and performance of this Amendment
and the Credit Agreement, as amended hereby, (i) are within its corporate or
limited partnership powers, (ii) have been duly authorized by all necessary
corporate or limited partnership action on its part, and (iii) are not in
contravention of any law, rule, or regulation applicable to it, or any order,
judgment, decree, writ, injunction, or award of any arbitrator, court, or
Governmental Authority binding on it, or of the terms of its Governing
Documents, or of any material contract or undertaking to which it is a party or
by which any of its properties may be bound or affected; (b) each of this
Amendment and the Credit Agreement, as amended hereby, are legal, valid and
binding obligations of each Borrower, enforceable against each Borrower in
accordance with their respective terms (except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting creditors rights generally); and (c) after
giving effect to this Amendment, no Default or Event of Default has occurred and
is continuing on the date hereof.

 

8. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, and the rights of the parties hereunder shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York.

 

9.

Counterpart Execution. This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart



--------------------------------------------------------------------------------

 

of Amendment by telefacsimile or electronic mail also shall deliver an original
executed counterpart of this Amendment, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Amendment.

 

10. Effect on Loan Documents.

 

  (a) The Credit Agreement and each of the other Loan Documents, as amended,
modified or waived hereby, shall be and remain in full force and effect in
accordance with their respective terms and hereby are ratified and confirmed in
all respects. The execution, delivery, and performance of this Amendment shall
not operate, except as expressly set forth herein, as a modification or waiver
of any right, power, or remedy of Agent or any Lender under the Credit Agreement
or any other Loan Document. The waivers, consents, and modifications herein are
limited to the specifics hereof, shall not apply with respect to any facts or
occurrences other than those on which the same are based, shall not excuse
future non-compliance with the Loan Documents, and shall not operate as a
consent to any further or other matter under the Loan Documents.

 

  (b) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

 

  (c) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.

 

  (d) This Amendment is a Loan Document.

 

11. Entire Agreement. This Amendment embodies the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes any and all prior or contemporaneous agreements or understandings
with respect to the subject matter hereof, whether express or implied, oral or
written.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

BUCA, INC. a Minnesota corporation By:  

Richard G. Erstad

Title:   General Counsel

BUCA RESTAURANTS, INC.

a Minnesota corporation

By:  

Richard G. Erstad

Title:   Secretary

BUCA TEXAS RESTAURANTS, L.P.

a Texas limited partnership

By:  

Buca Restaurants, Inc.,

its general partner

  By:  

Richard G. Erstad

  Title:   Secretary

BUCA (KANSAS), INC.

a Kansas corporation

By:  

Richard G. Erstad

Title:   Secretary

BUCA RESTAURANTS 2, INC.

a Minnesota corporation

By:  

Richard G. Erstad

Title:   Secretary

BUCA (MINNEAPOLIS), INC.

a Minnesota corporation

By:  

Richard G. Erstad

Title:   Secretary



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, INC. a California corporation, as Agent and as a Lender
By:  

Lisa Robaut

Title:   Vice President